     Case 1:19-cv-01350-NONE-JLT Document 21 Filed 08/24/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    NATHANIEL MARCUS GANN,                         Case No. 1:19-cv-01350-JLT (PC)
12                        Plaintiff,                 FINDINGS AND RECOMMENDATIONS
13                                                   TO DISMISS DEFENDANTS
              v.
14    CDCR, et al.,                                  14-DAY DEADLINE

15                        Defendants.                Clerk of the Court to assign a District Judge

16

17           On August 12, 2020, the Court screened Plaintiff’s first amended complaint and found

18   that it states cognizable claims against Defendants Arietta, Hashemi, Igbinosa, Kokor, Pacheco,

19   and Ugwueze, but not against Defendants CDCR, CSATF, and Stronach. (Doc. 16.) The Court

20   therefore directed Plaintiff to file a second amended complaint curing the deficiencies in his

21   pleading or to notify the Court that he wishes to proceed only on the claims found cognizable. (Id.

22   at 12-13.)

23           On August 21, 2020, Plaintiff filed a notice that he “elects to proceed on the claims found

24   cognizable.” (Doc. 17.) Accordingly, and for the reasons set forth in the Court’s screening order

25   (Doc. 16), the Court RECOMMENDS that Defendants CDCR, CSATF, and Stronach, and the

26   claims against these defendants, be DISMISSED. The Court DIRECTS the Clerk of the Court to

27   assign a district judge to this action.

28   ///
     Case 1:19-cv-01350-NONE-JLT Document 21 Filed 08/24/20 Page 2 of 2


 1          These Findings and Recommendations will be submitted to the United States District

 2   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days of

 3   the date of service of these Findings and Recommendations, Plaintiff may file written objections

 4   with the Court. The document should be captioned, “Objections to Magistrate Judge’s Findings

 5   and Recommendations.” Failure to file objections within the specified time may result in waiver

 6   of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 7   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 8
     IT IS SO ORDERED.
 9
10      Dated:     August 23, 2020                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
